No. 04-98-00935-CV

Kenneth ALLEN and Dolores Allen,
Appellants

v.

Alfred KIRKWOOD and Judy Kirkwood,
Appellees

From the County Court at Law No. 3, Bexar County, Texas 
Trial Court No. 248, 653
Honorable Timothy Johnson, Judge Presiding

PER CURIAM


Sitting:	Catherine Stone, Justice

		Paul W. Green, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	March 31, 1999


DISMISSED

	Appellants' brief, which was due on January 6, 1999, has not been filed.  On February 22,
1999, this court ordered appellants to show cause in writing by March 9, 1999 why this appeal
should not be dismissed for want of prosecution.  Appellants did not respond.  The appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).

								PER CURIAM

DO NOT PUBLISH
Return to
Fourth Court of Appeals